DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, and those depending therefrom, are indefinite due to the lack of clarity in referencing “sides” and “directions” in the description of the insertion movements of the elements of the constant velocity joint.  Specifically, claim 1 recites “a first step of inserting a unit…from one side in a direction of the central axis of the outer joint member toward another side in the direction of the central axis of the outer joint member,” and goes on to recite “a second step of mounting the inner joint member while moving the inner joint member in the outer joint member along the direction of the central axis of the outer joint member.”  
First, the reference to “a direction” and “the direction” are not consistent.  In the first step, the “direction of the central axis” is an inserting from left-to-right as illustrated in figures 8-10 and described in the specification in paragraphs [0035]-[0036] (inserted from 10a toward 10b).  In the second step the same reference is made to the “direction of the central axis”, which must be applied consistently, and therefore would require that the inner joint member be inserted from left-to-right since the term “direction” includes both the path of travel and the orientation that the path is traveled.  However, the disclosure contradicts such a construction since the inner joint member is disclosed as being “inserted into the deep portion 10b from the flange 12 side of the outer joint member 10,” (para. [0037]) which is the opposite side of insertion as the first step.  Further, the configurations of the unit and inner joint member of claim 1 are such that they are incapable of being inserted from the same side in the same direction to from the constant velocity joint (paras. [0035]-[0048]).  Accordingly, the “direction” of the first step is not the same as the “direction” of the second step despite a single “direction of the central axis of the outer joint member” being recited in both steps. 
It is unclear if the term “direction” in the claims is intended to merely be a reference to an alignment, as opposed to a movement from a-to-b.  Appropriate correction is required to clarify the different directions in which the elements are moved during assembly.
Second, the use of the terms “one side”, “another side”, “the other side”, “a deep-side” creates confusion as to which “side” of the various structures the claim is indicating.  The examiner suggests further defining the sides and using consistent terminology throughout the claims to address the confusing terms.  For example, the “inlet opening side” and “flange side” are used in paragraphs [0036]-[0037] to describe the assembling orientations. 
In the interest of compact prosecution the claims have been interpreted, as best understood, to require the unit to be inserted from the inlet side (10a) in the first step and the inner joint member to be inserted from the opposite side, the flange side (12), in the second step since this is the only construction of the claim by which the joint is configured to be capable of being assembled and it is the only construction that satisfies written description and enablement consistent with the disclosure of the specification and the drawings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi et al. (US 2018/0119745) in view of Sone et al. (US 2004/0102251).
Claim 1 (as best understood):
	Kashiwagi discloses a method for assembling a constant velocity joint (100) including: an outer joint member (10) having outer ball grooves (11) each of which extends in a direction in which the outer ball groove is inclined relative to a central axis (O1) of the outer joint member (para. [0019]); an inner joint member (20) having inner ball grooves (21) each of which is inclined relative to a central axis (O2) of the inner joint member in a direction opposite to the direction in which the outer ball groove is inclined (paras. [0020] and [0021]); a plurality of balls (30) supported in a rollable manner on the outer ball grooves and the inner ball grooves arranged to face each other by housing the inner joint member in the outer joint member (para. [0021]), the balls being configured to transmit a torque between the outer joint member and the inner joint member (para. [0021]); and a cage (40) arranged between an inner peripheral surface of the outer joint member and an outer peripheral surface of the inner joint member (figure 1), the cage having windows (41) each configured to house one of the balls (para. [0021]), the method comprising: inserting a unit (40, 30) in which the balls are housed in the windows (41) of the cage from one side (note that in order to be placed in outer joint member 10 the unit must be inserted from one of the sides having an opening and aligned with axis O1) in a direction of the central axis (O1) of the outer joint member toward another side in the direction of the central axis of the outer joint member (40,30 is inserted from one of the sides and moved toward the other along O1 in order to be positioned as shown in figure 1) to allow the balls to roll along the outer ball grooves (para. [0021]); and mounting the inner joint member (20) while moving the inner joint member in the outer joint member along the direction of the central axis of the outer joint member (note that in order to be placed in outer joint member 10 the inner joint member 20 must be inserted from one of the sides having an opening in a direction of O1).
	Kashiwagi does not explicitly teach the individual steps in assembling the constant velocity joint (100) or the specific sides from which components are inserted within the outer joint member (10) rather, Kashiwagi discusses the manner in which the constant velocity joint is disengaged (see at least para. [0038] and figures 2 and 4A-4C).  However, it would be understood by those having ordinary skill in the art that the geometry and structure of the disengagement process would likewise apply in the engagement/assembly of the constant velocity joint when performed in the opposite order.  Further, as noted above Kashiwagi must necessarily have been assembled (as shown in figures 1 and 2) in order to be disengaged/disassembled.
	Sone teaches a method for assembling a constant velocity joint (figure 1a) including: an outer joint member (1) having outer ball grooves (13) each of which extends in a direction relative to a central axis of the outer joint member (figures 1a and 1b); an inner joint member (2) having inner ball grooves (14) each of which is oriented relative to a central axis of the inner joint member (figures 1a and 1b); a plurality of balls (4) supported in a rollable manner on the outer ball grooves and the inner ball grooves arranged to face each other by housing the inner joint member in the outer joint member (figures 1a and 1b), the balls being configured to transmit a torque between the outer joint member and the inner joint member (para. [0046]); and a cage (3) arranged between an inner peripheral surface of the outer joint member and an outer peripheral surface of the inner joint member (figures 1a and 1b), the cage having windows (16) each configured to house one of the balls, the method comprising: a first step of inserting a unit in which the balls are housed in the windows of the cage (figure 6) from one side (right side of figure 6) in a direction of the central axis of the outer joint member toward another side (left side figure 6) in the direction of the central axis of the outer joint member to allow the balls to roll along the outer ball grooves (figure 6 shows the unit being inserted from the right side toward the left side in an axial direction of the outer joint member); and a second step of mounting the inner joint member (2) while moving the inner joint member in the outer joint member along the direction of the central axis of the outer joint member (figure 7 shows the inner joint member being inserted from the left side toward the right side in an axial direction of the outer joint member).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have applied the assembly method and direction of Sone to the constant velocity joint of Kashiwagi since: (a) Kashiwagi is silent as to how the constant velocity joint is assembled as shown in figure 1; (b) Sone teaches a known method for assembling constant velocity joints including inserting the cage and ball unit from one side of the outer joint member and inserting the inner joint member from an opposite side; and (c) Kashiwagi is shown as being disassembled by removing the inner member in the opposite axial direction from the ball and cage unit such that one having ordinary skill in the art would understand that the geometry and structure of the disengagement process would likewise apply in the engagement/assembly of the constant velocity joint when performed in the opposite order, such as that shown by Sone.
Claim 5:
	Kashiwagi, as modified by Sone, teaches that: the constant velocity joint (100) includes gate portions (22) configured to allow the balls to move out of the inner ball grooves to one side in a direction of the central axis of the inner joint member (figures 4A-5), and configured to allow the balls to enter the inner ball grooves from the one side in the direction of the central axis of the inner joint member (figures 4A-5); and in the second step, the inner joint member (20) is mounted by causing the balls of the unit to enter the inner ball grooves via the gate portions while moving the inner joint member in the outer joint member from the other side in the direction of the central axis of the outer joint member to the one side in the direction of the central axis of the outer joint member (figures 4A-5).
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, as exemplified by Kashiwagi and Sone described above, fails to teach, alone or in obvious combination, a method for assembling the constant velocity join of claim 1 wherein each of the outer ball grooves of the constant velocity joint includes a finished portion and a finishing relief portion adjoining the finished portion and located on the other side relative to the finished portion in the direction of the central axis of the outer joint member; and in the first step, the balls are positioned at the finishing relief portions by inserting the unit toward the other side in the direction of the central axis of the outer joint member in combination with the other limitations of the claim.
Claims 3 and 4 are indicated as allowable due to their dependence from claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726